        Case 3:16-cv-01509-JR          Document 148   Filed 02/11/21   Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



ROBERT JAMES CLAUS, et al.,
                                                        Civil No. 03:16-cv-01509-JR
                              Plaintiff(s),
                                                        ORDER OF DISMISSAL
                      v.

COLUMBIA STATE BANK,

                              Defendant(s).

       IT IS ORDERED that Defendant’s Unopposed Motion to Dismiss [147] is GRANTED and

this action is DISMISSED with prejudice and without an award of fees or costs to any party.

Pending motions, if any, are DENIED AS MOOT.

       Dated this 11th day of February, 2021.


                                                 by     /s/ Jolie A. Russo
                                                        Jolie A. Russo
                                                        United States Magistrate Judge
